          Case 1:20-cv-10438-VEC Document 17 Filed 06/29/21 Page 1 of 1


                                                                   Littler Mendelson, P.C.
                                                                   900 Third Avenue
                                                                   New York, NY 10022.3298




           MEMO ENDORSED                                           Daniella E. Adler
                                                                   212.471.4470 direct
                                                                   212.583.9600 main
                                                                   212.898.1201 fax
                                                                   dadler@littler.com


June 29, 2021                                           USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
VIA ECF                                                 DATE FILED: 6/29/2021


United States District Court
Southern District of New York
40 Foley Square, Courtroom 443
New York, NY 10007

Re: Colon v. Montefiore Medical Center, 1:20-cv-10438-VEC

Dear Judge Caproni:

This firm represents Defendant Montefiore Medical Center in the above-referenced matter. We
write pursuant to Rule 1(C) of Your Honor’s Individual Rules to respectfully request an extension
of time from July 1, 2021 until July 9, 2021, to file a letter motion for approval of settlement and
the accompanying settlement agreement to allow the parties additional time to finalize the
settlement agreement and request for approval of the settlement. Plaintiff consents to this
request. This is the parties’ second request for an extension of this deadline.

Respectfully submitted,

/s/ Daniella Adler
                                          Application GRANTED. No further extensions will
Daniella E. Adler                         be granted.
DEA
                                            SO ORDERED.



                                                                                 6/29/2021
                                            HON. VALERIE CAPRONI
                                            UNITED STATES DISTRICT JUDGE
